Sobre: Integración de Salas
ORDEN
San Juan, Puerto Rico, a 3 de enero de 1967
De conformidad con lo dispuesto en la Regla 3(a) de nuestro Reglamento relativa al funcionamiento del Tribunal en Salas y a la composición de las mismas, se designa a los Jueces Asociados Señores Luis Blanco Lugo, Marco A. Rigau y Mariano H. Ramírez Bages para que junto al Juez Asociado Señor Pedro Pérez Pimentel en su carácter de Presidente de Sala, integren la Sala Primera del Tribunal; y se designa igualmente a los Jueces Asociados Señores Rafael Hernández Matos, Carlos Santana Becerra y Carlos V. Dávila, para que junto al Juez Asociado Señor Emilio S. Belaval en su carácter de Presidente de Sala, integren la Sala Segunda del Tribunal.
Estas designaciones serán efectivas a partir de esta fecha y por el resto del presente término de sesiones que expirará el 30 de junio de 1967.
Lo decretó y firma
(Pdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios

Secretario